Citation Nr: 1223853	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 30 percent for dysthymic disorder with posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to January 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in August 2005, which, in pertinent part, granted service connection for dysthymia and assigned a 10 percent disability rating, effective January 10, 2000.

In November 2007, the Huntington, West Virginia, Regional Office (RO) recharacterized the disability as dysthymia with PTSD and increased the Veteran's psychiatric disability rating to 30 percent, effective January 10, 2000.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial rating for the psychiatric disorder remains before the Board.  

The Veteran and her father provided testimony during a hearing before the undersigned at the RO in October 2009.  A transcript is of record.  

The appeal was previously before the Board in January 2010, when it was remanded to the RO for further development.  In a September 2011 Board decision, entitlement to an increased initial rating in excess of 30 percent for the Veteran's psychiatric disorder was denied along with entitlement to TDIU.  

The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 joint motion, the Court vacated the Board's decision with respect to initial rating and TDIU issues and remanded for further consideration.  The Board finds that additional development is required before the claim can be adequately adjudicated.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the March 2012 joint motion notes, TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2011).  

The Veteran has consistently reported in statements in support of the claim, statements to her VA representative and Congressman, hearing testimony before the Board, and during the most recent VA examination in February 2010 that she had to quit her last job and has not been able to return to work due to her service-connected disabilities, particularly involving her service-connected back disabilities.  

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on her ability to work.  38 U.S.C.A. § 5107(a) (West 2002); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

Regulations require that VA consider the combined effects of the service-connected disabilities have on employment.  38 C.F.R. § 4.16.  Hence, the Board is required to obtain an opinion that also considers the combined effects of the service-connected disabilities on employability.
As the record does not include a VA opinion by a qualified medical professional that sufficiently assesses what impact the Veteran's service-connected disabilities alone or in combination have on her ability to obtain and maintain employment, a remand is necessary to provide such an examination and obtain this opinion.  Given the severity and complexity of the Veteran's disabilities, the Board requests that a qualified physician provide the VA examination.  

Further, the Board finds that the claim for an increased initial rating for dysthymia with PTSD is inextricably intertwined with the Veteran's TDIU claim, and therefore, it will be deferred pending the outcome of the TDIU issue on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Specifically, new information obtained after another VA examination and opinion to determine whether her service-connected disabilities (including her psychiatric disability and her back disability) render her unemployable, could produce further evidence regarding the severity of the Veteran's service-connected psychiatric disability, thereby affecting the adjudication of her claim for an increased rating for the psychiatric disability.  Therefore, since the issue of TDIU is being remanded, adjudication of the PTSD claim must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a qualified physician to determine the combined impact the Veteran's service-connected disabilities on her ability to obtain and maintain gainful employment.  The examiner should review the claims folder and note such review in the examination report.  The examiner should also consider the Veteran's level of education and employment experience.

The examiner should provide an opinion as to whether the service-connected dysthymia with PTSD, degenerative changes of the thoracic and lumbar spine, bilateral lower extremity lumbar radiculopathy, tinnitus, upper respiratory infections/sinusitis, and migraine headaches would, alone or together, prevent the Veteran from obtaining or maintaining gainful employment for which her education and occupational experience would otherwise qualify her.  The examiner should provide a rationale for or an explanation supporting these opinions.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After undertaking any other development deemed appropriate, the issues on appeal must be reconsidered in light of all information or evidence received.  If the benefits sought are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


